Wagner, Judge,
delivered the opinion of the court.
This was a suit instituted by the plaintiffs against the defendant, alleging a cancellation and delivery of a certain noté by *159mistake, and asking for relief, and that the defendant be decreed 'to pay, etc. The answer was a denial of the bill or petition. Upon the trial the defendant demanded a jury, and the court treating the petition as a bill in equity, refused to accede to the request and proceeded to try the case. The judgment was for the plaintiff. We see no error in the action of the court requiring a reversal. The petition might well be treated as a bill in equity, and in equitable suits a jury will not be called as a matter of right. Indeed, they are more properly triable before the chancellor. Issues may be framed and submitted to a jury, but that is a matter of discretion and not of absolute right. The evidence dearly justified the finding of the court, and the decree is obviously correct.
Judgment affirmed.
The other judges concur..